Citation Nr: 0005783	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from September 1968 to August 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  Subsequently, the veteran moved, and the Pittsburgh VA 
RO currently has jurisdiction of the claims file.  

This case was before the Board in March 1997, at which time 
the issue of entitlement to service connection for a low back 
disability was granted and the issue of entitlement to 
service connection for postoperative residuals of a deviated 
nasal septum was remanded.  The RO completed the development 
set forth in the March 1997 remand to the extent possible, 
and the case is again before the Board for final appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Clear and unmistakable evidence shows that the veteran 
had a deviated nasal septum/ nasal deformity prior to 
entering service.  

3.  It has been demonstrated that the veteran has residuals 
of a deviated nasal septum that permanently increased in 
severity beyond its natural progression during or as a result 
of service.


CONCLUSION OF LAW

Preexisting residuals of a deviated nasal septum were 
aggravated by service, including service surgeries.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the veteran's entry examination in June 1968, 
clinical evaluation pertinent to the nose and sinuses was 
normal.   

Service medical records dated in September 1971 show that the 
veteran had complaints associated with a nose fracture that 
had occurred 9-10 years before.  He reported breathing 
difficulties, especially when running.  

Service medical records dated in March 1972 indicate that the 
veteran had fractured his nose in 1962 and he had 3 surgical 
repairs.  Rhinoplasty was recommended.  In September 1972, 
the veteran sought advice about scheduling a rhinoplasty.  

The veteran was referred to a service ear, nose and throat 
specialist in September 1973.  It was noted that the veteran 
had fractured his nose about 9 years before and he had 
several surgical procedures on his nose.  He complained of an 
inability to breathe from his right nostril.  Following 
examination, surgery was recommended.  The veteran was 
hospitalized at a military facility in October 1973 with 
nasoseptal deformity.  The veteran's history included trauma 
to the nose about 9 years before with a baseball bat.  He 
complained of nasal obstruction most of the time.  There were 
3 previous attempts at nose straightening.  Septorhinoplasty 
was accomplished, and prior to surgery, it was noted that 2 
tiny septal perforations were observed.  Later in October 
1973, the veteran was doing well, status post rhinoplasty and 
septoplasty.  It was noted that he had a post septal 
perforation that was present preoperatively, secondary to 
previous trauma or surgery.  

Excellent functional result following septorhinoplasty was 
noted in January 1974 service medical records.  Service 
medical records of April 1974 show an impression of 
sinusitis.  

The veteran was hospitalized at a military facility in March 
1975.  Past medical history included rhinoplasty.  
Examination of the nose was nonrevealing.  

Service medical records dated in January 1977 show that the 
veteran was treated for sinusitis.  

A service report of medical examination dated in March 1978 
revealed a normal nose and sinuses.  Corrective nasal surgery 
in 1973 was noted.  

In January 1986 and February 1986, the veteran was evaluated 
for breathing difficulties; he had a rhinoplasty in 1974 for 
broken nose x4.  The assessment was septal perforation.  In 
July 1986, service medical records indicate that the veteran 
was seen for perforation of the large turbinates and 
obstruction.  In September 1986, the veteran complained of 
increased crusting from septal perforation and breathing 
difficulty.  The veteran was unsure if that was present after 
the previous septoplasty in 1973.  It was noted that the 
original surgery was in 1965 or 1966 for trauma to the nose 
with repeat surgery in 1973.  Placement of a septal button 
was accomplished under local anesthesia.  October 1986 
service medical records reveal that the veteran had a septal 
button in good position.  The veteran reported marginal, if 
any, improvement of obstruction.  

Service medical records dated in September 1987 indicate that 
the veteran was without relief of nasal obstruction secondary 
to crusting.  Septorhinoplasty in 1968 and chronic septal 
perforation were noted.  The impression was chronic nasal 
obstruction secondary to crusting.

In October 1988, service medical records show that the 
impression was chronic nasal crusting secondary to 
perforation.  The veteran was referred to an ear, nose and 
throat clinic for status post septorhinoplasty with chronic 
septal perforation; the veteran complained that surgery was 
not helpful.  He requested a second opinion.  The nose 
specialist in November 1988 noted that a perforated septum 
was present since 1973 after surgery on the nose.  The 
opinion was that additional surgery would not be of any help 
to the veteran.  An X-ray dated in November 1988 demonstrated 
a slight irregularity at the nasal frontal suture that was 
probably related to an old trauma.  

The February 1989 report of examination showed normal nose 
and sinuses.  

A January 1992 report of examination showed normal nose and 
sinuses.  

Service medical records dated in July and August 1993 show 
that the veteran was referred to a nose specialist for 
difficulty with nasal breathing; an examination had revealed 
a perforation of the nasal septum.  It was noted that the 
veteran had fractured his nose in 1967 and he subsequently 
had 3 nasal operations, the last being in 1980.  
Reconstruction was performed in 1973.  He complained that 
nasal obstruction had been progressive since 1973.  The 
impression was nasal obstruction, etiology, large septal 
perforation.  

The veteran was afforded a VA general surgical examination in 
October 1994.  It was noted that he was referred during 
service in 1973 for a fractured nose that had occurred prior 
to service entry.  By his history, an extensive operation was 
performed, but it created some other type of discomfort and 
problem on the opposite side of his nose.  He was re-operated 
in 1976, but no relief resulted.  In 1983, a button type 
operation was completed on the upper portion of the inside of 
the left nose, but that proved to be of no real advantage.  
In 1993, he had a final operation which was designed to help 
breathing, but this operation seemed to worsen problems.  The 
veteran reported nasal discharge, frequently with pain in the 
maxillary sinuses, a severe snoring problem, and recurrent 
headaches.  The pertinent diagnosis was four operations on 
the nose with eventual severe difficulty in breathing, 
snoring, sleep apnea, and recurrent sinusitis.  

On VA general medical examination of October 1994, physical 
examination revealed that the nose was deformed with a broad 
bridge in a boxer-type deformity, with hypertrophy of the 
nasal mucosa, hypertrophy of the turbinates, and hypertrophy 
and spurs of the septum, left greater than right.  The 
pertinent diagnosis was traumatic deformity of the nose.  

The veteran was afforded a VA examination in March 1998.  The 
examiner noted that medical records, including those from 
1973, 1986 and 1993 surgeries, were available for review.  
The veteran stated that he had a nasal fracture in the early 
1960s, prior to entering service.  In 1973, he had cosmetic 
surgery, and ever since that surgery, he stated that he had 
been unable to breathe through his nose.  Subsequently, he 
had 2 additional surgeries and he was still unable to breathe 
through his nose.  Physical examination demonstrated that the 
columella portion of the septum deviated to the right, 
narrowing the right nasal vestibule.  There was a saddle 
deformity of the external pyramid with deviation of the bony 
pyramid to the left.  There was a nasal septal perforation 
that was elliptical in configuration and about 3 centimeters 
in greatest diameter.  Nasal obstruction on the right was 
about 90 percent.  The diagnoses were nasal septal deviation; 
nasal septal perforation; and external nasal saddle 
deformity.  Color photographs of the veteran's face and nose 
were taken in conjunction with this examination. 

In July 1998, the examiner was requested to specifically 
answer the questions posed in the Board's March 1997 remand:  

(1) Were there present, and to what extent, symptoms prior to 
the veteran entering service in 1968 that were a 
manifestation of his deviated nasal septum and was a septal 
perforation present prior to surgery in 1973?

The examiner answered "Yes.  C-shaped external nasal 
deformity and a deviated nasal septum." 

(2)  If so, was there a pathological worsening of the 
underlying deviated nasal septum during service, and, if so, 
is there clear and unmistakable evidence that the increase 
was due to the "natural progress" of the disorder?

The examiner answered "Yes.  Following surgery in 1973, 
veteran had increased difficulty breathing and he developed 
septal perforation."  

(3)  What level of interference with breathing space, if any, 
is due to the veteran's postoperative residuals of a deviated 
nasal septum, and what is the likelihood that an increased 
interference with breathing or the development of chronic 
sinusitis, if found, resulted from the surgeries in service?  

The examiner answered:  "Right passage narrowed markedly 
approximately 90% obstruction.  Patient initial surgery 
increased nasal obstruction.  No likelihood of sinusitis 
developing.  Surgery in 1986 and 1993 didn't help."  

The opinion was elaborated on in January 1999.  The examiner 
noted that according to the veteran, he sustained a nasal 
fracture with a baseball bat at age 9.  He had 2 operative 
procedures prior to entering service.  The surgeon who 
operated in 1973 noted a septal perforation and septal 
deviation.  This indicated that the septal perforation and 
deviation preexisted the 1973 surgery.  

Pertinent Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. § 1132, 
38 C.F.R. § 3.304(b).  

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (1998); see Miller v. West, 11 
Vet. App. 345 (1998).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by showing that the disorder existed prior to 
service, and, if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Once a 
claimant's disability increases in severity during service 
there is a presumption of aggravation, unless it can be 
established by clear and unmistakable evidence that the 
increase was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. 
Derwinski, 1 Vet. App. 408, 410 (1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The Court has found that this 
presumption of aggravation applies where there is a worsening 
of the disability regardless of whether the degree of 
worsening was enough to warrant compensation; and that the 
veteran need not show a specific link between his in-service 
activity and the deterioration of his pre-service disability.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. 
Brown, 5 Vet. App. 163 (1993).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).  

Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. §  5107; he has presented a 
claim which is plausible based on all the evidence.  The 
Board is also satisfied that all relevant and available facts 
have been properly developed.  The veteran has been examined 
by the VA in connection with his claim and the veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  The Board finds all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The veteran argues that although he had a fractured nose 
prior to entering service, he did not have any nasal 
obstruction or breathing problems until service.  He further 
maintains that he did not have a septal perforation before 
entering service.  

The Board first notes that the presumption of soundness 
attached to the veteran insofar as no diagnosis of 
postoperative residuals of a deviated nasal septum was shown 
at service entrance.  However, that presumption has been 
overcome by clear and unmistakable evidence in the form of 
various statements in the service medical records regarding 
the presence of a fractured nose prior to service (September 
1971, March 1972, September 1973, e.g.).  Additionally, the 
veteran does not hesitate to state that he was injured prior 
to service when his nose was hit with a baseball bat.  
Additionally, an opinion was obtained from a VA medical 
professional in July 1998 who had access to and cited review 
of the veteran's relevant medical history, and his opinion 
was that the veteran had a deviated nasal septum/nasal 
deformity prior to service.  Based on this evidence, the 
Board finds that the presumption of soundness has been 
rebutted.  See 38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

Since the Board has found that the presumption of soundness 
has been rebutted, the Board must next consider whether there 
was aggravation of the preexisting disorder.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  In order to ascertain 
if there was an increase in severity during service that was 
not the result of natural progress, the Board requested that 
a VA examination be conducted in its March 1997 remand.  
Following the 1998 examination, the examiner initially set 
forth the preexisting disorder as nasal deformity and 
deviated nasal septum.  When asked if there was a 
pathological worsening of the underlying deviated nasal 
septum during service, the examiner responded in the 
affirmative and identified increased breathing difficulties 
and the development of a septal perforation as the nature of 
the disorders.  Significantly, he did not respond that there 
was clear and unmistakable evidence that such increase was 
due to "natural progress" of the disorder.  

In a supplemental opinion dated in January 1999, the examiner 
opined that the septal perforation preexisted the 1973 
surgery.  However, the opinion does not predate the septal 
perforation prior to service entry.  Additionally, the Board 
notes that the septal perforations were described as "tiny" 
at the time of the October 1973 surgery.  By July and August 
1993, while the veteran was still in service, the impression 
was "large" septal perforation.  Again, the examiner in 1999 
did not identify this advancement in size as the result of 
natural progress.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Since there is unrefuted medical evidence that 
the veteran has a worsening of his preexisting disorder 
related to residuals of a deviated nasal septum as a result 
of service that have not been associated with natural 
progression, the Board finds that the record is sufficient to 
grant the veteran's appeal.  Accordingly, service connection 
for postoperative residuals of a deviated nasal septum is 
granted.  



ORDER

Service connection for postoperative residuals of a deviated 
nasal septum is granted.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

